 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    TOP NOTCH SOLUTIONS, INC. and
      ROBERT RASHIDI,
 8                                                       CASE NO. C17-0827-JLR-MAT
                                   Plaintiffs,
 9
             v.
10
      CROUSE AND ASSOCIATES INSURANCE                    ORDER RE: SANCTIONS PAYMENT
11    BROKERS, INC., MCGRIFF, SEIBELS &                  DEADLINE
      WILLIAMS, INC., and LAW OFFICES OF
12    PUCIN & FREIDLAND, P.C.,

13                                 Defendants.

14

15          The Court directed the parties to either agree to or file a memorandum regarding a payment

16   date for ordered sanctions. (Dkt. 205.) Having now considered responses to that directive from

17   remaining parties, the Court herein ORDERS plaintiffs to complete payment of sanctions to

18   defendant McGriff, Seibels & Williams, Inc. no later than September 30, 2019.

19          DATED this 9th day of September, 2019.

20

21                                                       A
                                                         Mary Alice Theiler
22                                                       United States Magistrate Judge

23

     ORDER
     PAGE - 1
